Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.
The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1, 14 and 20.

Thakkar et al. US Pub 2016/0105321 teaches a method for managing a migration of a virtual machine from a private data center managed by a first organization to a public cloud computing system by a second organization and where the first organization is a tenant. Hybrid cloud manager determines a match preference associated with each of the configurations. Hybrid cloud manager generates a package associated with the migrated virtual machine. The package may include a metadata file indicating the configurations and corresponding match preferences.

Cox et al. US Pub 2018/0285203 teaches techniques for exploiting object tags in order to produce a work order across several backup engines for a backup job. A selection of tags for an object is received. A work order for the object is created using the tags. The work 

Ng et al. US Pub 2020/0192802 teaches a method of managing memory access includes receiving, at an input output memory management unit, a memory access request from a device. The memory access request includes a virtual steering tag associate associated with a virtual machine. The method further includes translating the virtual steering tag to a physical steering tag directing memory access of a cache memory associated with a processor core of a plurality of processor cores. The hypervisor programs the steering tag remapping table to reflect the updated physical tags corresponding to core1 (migrated host) for input-output devices assigned to the virtual machine.

	The features “performing virtual machine (VM) discovery on a transitioned VM to obtain secondary information, wherein the transitioned VM is transitioned from a first production host to a second production host; classifying, using a tag mapping, the transitioned VM using at least the secondary information to identify a tag; associating the transitioned VM with a backup policy based on the tag; sending the backup policy .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMY EUNHYE LEE whose telephone number is (571)270-7773. The examiner can normally be reached Mon, Thur, Fri 9PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMY E LEE/Primary Examiner, Art Unit 2195